Citation Nr: 0733799	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-27 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than February 13, 
2003, for the resumption of non-service connected pension 
benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a preliminary matter, the record reflects that the veteran 
currently resides in Oregon.  He has provided his current 
address and has requested that jurisdiction of his claim be 
transferred to the Portland RO.  

The record also reflects that in his August 2005 VA Form 9, 
the veteran requested a Board hearing in Washington, DC.  
Thereafter, a hearing was scheduled for October 25, 2006.  
However, in a facsimile transmission received by the Board on 
October 6, 2006, the veteran informed that he would be unable 
to appear for the hearing on October 25, 2006, in Washington, 
DC.  He then requested that the hearing be rescheduled at the 
Portland RO.  Such a hearing was never scheduled and there is 
nothing in the record to indicate that the request was 
withdrawn.  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following action: 

The veteran should be scheduled for a 
Board hearing at the Portland RO in 
accordance with the docket number of his 
appeal.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has 


remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



